                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA                                 FILED
                             MISSOULA DIVISION
                                                                                    DEC 13 20TB
                                                                                    9erk, us
                                                                                   District 0 -, MCourts
                                                                                   Missou/a O .0 !1\ana
                                                                                               IV/Ston

    ZACHARY WOOTEN,
                                                         CV 16-139-M-DLC
                         Plaintiff,

         vs.                                               ORDER

    BNSF RAILWAY COMPANY, a
    Delaware Corporation,

                         Defendant.

       Before the Court is Defendant BNSF Railway Company's ("BNSF") Motion

for Stay of Execution of Judgment and Waiver of Supersedeas Bond (Doc. 298).

Pursuant to Federal Rule of Civil Procedure 62(b) 1, BNSF requests that the Court

stay execution of the judgment entered following the jury trial of this matter on

November 7, 2018, pending "disposition of new trial and post-trial motions and

any appeal to the United States Court of Appeals for the Ninth Circuit." (Doc. 299

at 2-3.) BNSF further requests the Court waive the supersedeas bond. (Id. at 2.)

Plaintiff Zachary Wooten ("Wooten") does not object to staying execution of

judgment but does object to waiving the supersedeas bond at this time because the

1
 Effective December 1, 2018, the authority providing the Court with the discretion to stay
execution of judgment pending resolution of post-trial matters is now found within Federal Rule
of Civil Procedure 62(a) which allows the Court to order a stay extending beyond the 30-day
automatic stay upon entry of judgment.
                                              -1-
request is premature under the plain language of Rule 62(d). (Doc. 300 at 1-3.)

BNSF concedes this point in its reply brief. (Doc. 305 at 2.) Accordingly,

      IT IS ORDERED that BNSF's Motion (Doc. 298) is GRANTED IN PART

AND DENIED IN PART. Execution of the November 7, 2018 Judgment (Doc.

294) is hereby STAYED pending resolution of the Parties' post-trial motions

pursuant to Federal Rule of Civil Procedure 62(a). Namely, Wooten's Motion to

Alter Judgment (Doc. 296), Wooten's Motion for Attorney's Fees and Non-

Taxable Costs (Doc. 301), and BNSF's Renewed Motion for Judgment as a Matter

of Law, Motion for New Trial, to Alter or Amend Judgment, and Remittitur (Doc.

307). BNSF's request for waiver of a supersedeas bond is DENIED SUBJECT TO

RENEWAL at the appropriate time.

      DATED this l3~day of December, 2018.




                                             Dana L. Christensen, Chief Judge
                                             United States District Court




                                       -2-
